DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10 May 2022 has been entered. Claims 1-5, and 8-14 are pending in this application and examined herein.

Status of Previous Objections/Rejections
The rejections under 35 U.S.C. 112 (a) to claims 1-5 are withdrawn in view of the amendments to claim 1.
The rejections under 35 U.S.C. 112 (b) to claims 1-5 are withdrawn in view of the amendments to claim 1.

Election/Restrictions
Newly submitted claims 9-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 9-14 are directed to a process of using the slag conditioner compound of claim 1 for steel scrap melting.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the conditioner compound could be used in an arc furnace processing scrap cast iron, and the method could be performed with a slag conditioner comprising lime and carbon.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 20180363076 A1). 
Regarding claim 1, Stein teaches a slag conditioner for electric arc furnace steel production (Title, [0012]) which comprises 10-40 wt.% of a carbonate-containing material and 8-87 wt.% of a carbonaceous material [0012], where the carbonate-containing material may be dolomite [0013], which has not been calcined or burned (un-calcined dolomite ore, [0019]). The Examiner notes that while Stein teaches the presence of a reducing agent [0011-0012], that is easily oxidized in an exothermic reaction, for example, silicon or aluminum [0012-0013], as Stein still produces a foamy slag, the production of which is the “novel and basic characteristic” of the instant application, Stein reads on a slag conditioner consisting essentially of un-calcined dolomite ore and carbon. Stein further discloses a compound with a moisture content of no more than 2% by weight [0062]. 
The Examiner notes that language in claim 1 directed to the compound being used in an electric furnace, and the electric furnace having a chamber for melting scrap steel and an opening for introducing material, have been considered but are not given patentable weight, as these are drawn to an electric furnace, and not aspects of a slag conditioner compound. The Examiner further notes that claim 1 is drawn to a slag conditioner compound, not a method of using a slag conditioner compound, and as a result the description of the introduction of the slag conditioner compound into the chamber while scrap steel is melted does not add any additional limitations regarding the compound itself and are not given patentable weight, so Stein is considered to read on the claim as a whole.
The Examiner further notes that language in claim 1 directed to a foamy slag layer having a viscosity ratio from about 1.2 to about 1.8, has been considered but as a viscosity ratio is a property that is held by a foamy slag layer that may be produced by using the slag conditioner by reactions between the slag conditioner and for example, molten steel in an electric arc furnace, and not properties held by the slag conditioner itself, the viscosity ratio comprises an intended use of the conditioner rather than a limitation of the conditioner itself and therefore does not contribute patentable weight to the claim, as achieving the claimed viscosity ratio is dependent on the method of use of the conditioner compound.
Stein teaches a moisture content of less than 2% by weight. This overlaps the claimed range of a weight percentage of moisture of 0.1-0.9%. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I). 
Stein teaches a slag conditioner containing 10-40 wt.% of uncalcined dolomite and 8-87 wt.% of a carbonaceous material. This overlaps the claimed ranges of 15-30 wt.% of uncalcined dolomite and 70-85 wt.% of a carbonaceous material. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Regarding claim 2, Stein teaches that the carbon is selected from the group comprising petroleum coke, graphite, and anthracite coal, metallurgical coke and mixtures or blends of these materials [0042].
Regarding claims 3 and 4, the examiner notes that the aspects of claims 3 and 4 drawn wherein the un-calcined dolomite ore and carbon being mixed together and supplied to the chamber of the electric furnace as a single mixture and the un-calcined dolomite ore and the carbon are supplied to the chamber of the electric arc furnace separately are drawn to a method of use, and do not add additional structure to the compound which is the subject of the invention. As these limitations instead merely present intended uses which are not given patentable weight, Stein is considered to read on the claims.
Regarding claim 5, Stein teaches the use of a carbonate-containing material which may be selected from the group comprising dolomite [0019]. Dolomite is defined by Stein as calcium magnesium carbonate [CaMg(CO3)2] [0019]. Dolomite has a mol percentage of 50% CaCO3 and 50% percent MgCO3, which corresponds with weight percentages of 54.28% CaCO3 and 45.72% MgCO3, which falls within the ranges claimed in the instant application.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20000009349 A, machine translation, original tables) in view of Stein and Molten Metal Splash and
Furnace Refractory Safety, hereinafter Molten Metal Splash and evidentiary reference The Mineral Dolomite. 
Regarding claims 1 and 8, Lee teaches a slag forming method in DC electric furnace (Title) advantageous in the production of general low-carbon molten steel using a DC electric furnace (for use in an electric arc furnace; [0017]) which includes use of a foaming material (a slag conditioner compound for forming a foamy slag layer; [0018]), where the foaming material is a mixture of carbon and fine dolomite [0018], and is 50-90 wt.% carbon and 10-50 wt.% dolomite [0015]. As Lee does not teach the presence of any other component in the foaming material, Lee reads on a slag conditioner compound ‘consisting essentially of’ or ‘consisting of’ un-calcined dolomite ore component and carbon component [0015]. Lee further teaches that the dolomite comprises calcium carbonate and magnesium carbonate [0018], which describes dolomite in the raw mineral (i.e. un-calcined) state as taught by The Mineral Dolomite (pg. 1 “Chemical Formula, Composition”). Lee further teaches in Table 1 an Experiment 2, where 80 wt% carbon and 20 wt% dolomite are used to form the slag conditioner (a carbon component having a weight percentage from about 70% to about 85%, an un-calcined dolomite ore component having a weight percentage from about 15% to about 30%; [0027]).
The Examiner notes that language in claim 1 directed to the compound being used in an electric furnace, and the electric furnace having a chamber for melting scrap steel and an opening for introducing material, have been considered but are not given patentable weight, as these are drawn to an electric furnace, and not aspects of a slag conditioner compound. The Examiner further notes that claim 1 is drawn to a slag conditioner compound, not a method of using a slag conditioner compound, and as a result the description of the introduction of the slag conditioner compound into the chamber while scrap steel is melted does not add any additional limitations regarding the compound itself and are not given patentable weight, so Lee is considered to read on the claim as a whole.
The Examiner further notes that language in claim 1 directed to a foamy slag layer having a viscosity ratio from about 1.2 to about 1.8, has been considered but as a viscosity ratio is a property that is held by a foamy slag layer that may be produced by using the slag conditioner by reactions between the slag conditioner and for example, molten steel in an electric arc furnace, and not properties held by the slag conditioner itself, the viscosity ratio comprises an intended use of the conditioner rather than a limitation of the conditioner itself and therefore does not contribute patentable weight to the claim, as achieving the claimed viscosity ratio is dependent on the method of use of the conditioner compound.
Lee is silent to the moisture content of the slag conditioner.
Stein teaches a slag conditioner for electric arc furnace steel production (Title, [0012]) which comprises 10-40 wt.% of a carbonate-containing material and 8-87 wt.% of a carbonaceous material [0012], where the carbonate-containing material may be dolomite [0013], which has not been calcined or burned (un-calcined dolomite ore, [0019]). Stein further teaches the compound has a moisture content of no more than 2% by weight [0062], but does not teach the purpose of limiting the moisture content. Molten Metal Splash teaches wet charge materials are a safety hazard that can lead to catastrophic explosions in foundries, as water, moisture, or any liquid-bearing material instantly turns to steam when coming in contact with molten metal (pg. 2 paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the moisture content in the slag conditioner of Lee to less than 2% by weight as taught by Stein in order to reduce the risk of steam explosion as taught by Molten Metal Splash, with predictable benefit to the safety of the process. 
Stein teaches a moisture content of less than 2% by weight. This overlaps the claimed range of a weight percentage of moisture of 0.1-0.9%. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I). 
Regarding claim 2, Lee teaches the use of petroleum coke, graphite, or anthracite coal powder as the carbon in the slag conditioner [0007]. Lee further teaches the use of coke in performing Examples 1-5 ([0025-0027], Table 1).
Regarding claims 3 and 4, the examiner notes that the aspects of claims 3 and 4 drawn wherein the un-calcined dolomite ore and carbon being mixed together and supplied to the chamber of the electric furnace as a single mixture and the un-calcined dolomite ore and the carbon are supplied to the chamber of the electric arc furnace separately are drawn to a method of use, and do not add additional structure to the compound which is the subject of the invention. As these limitations instead merely present intended uses which are not given patentable weight, Lee is considered to read on the claims.
Regarding claim 5, Lee teaches that the dolomite comprises calcium carbonate and magnesium carbonate [0018], which describes dolomite in the raw mineral (i.e. un-calcined) state as taught by The Mineral Dolomite (pg. 1 “Chemical Formula, Composition”). The Mineral Dolomite further teaches that the formula of mineral dolomite is calcium magnesium carbonate [CaMg(CO3)2] (pg. 1 “Chemical Formula, Composition”). Dolomite has a mol percentage of 50% CaCO3 and 50% percent MgCO3, which corresponds with weight percentages of 54.28% CaCO3 and 45.72% MgCO3, which falls within the ranges claimed in the instant application.

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Stein fails to disclose or suggest a slag conditioner compound consisting essentially of un-calcined dolomite ore and carbon, the Examiner respectfully disagrees. Stein teaches a slag conditioner for electric arc furnace steel production which comprises 10-40 wt. % of a carbonate containing material and 8-87 wt. % of a carbonaceous material [0012]. As Applicant asserts, Stein also requires the inclusion of a reducing agent that is easily oxidized in an exothermic reaction, for example, silicon or aluminum [0012-0013]. The Examiner notes that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See MPEP 2111.03 (III). As in the instant case the “basic and novel characteristic” of the claimed invention is a slag conditioner that creates a foamy slag layer, even though Stein discloses oxidation of a silicon and aluminum reducing agent present in the slag conditioner of Stein, while a reducing agent is not present in the instant application, Stein is still considered to read upon a slag conditioner consisting essentially of un-calcined dolomite or component having a weight percentage from about 15% to about 30 % and a carbon component having a weight percentage from about 70% to about 85%, as Stein teaches a slag conditioner that creates a foamy slag layer [0028, 0038-0039], which is the “basic and novel characteristic” of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995.  The examiner can normally be reached on Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733


/VANESSA T. LUK/Primary Examiner, Art Unit 1733